

117 HR 1472 IH: Stop the High-Speed Money Pit Act
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1472IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Mrs. Steel (for herself, Mr. McCarthy, Mr. Calvert, Mr. LaMalfa, Mr. Nunes, Mr. Garcia of California, Mr. Issa, Mrs. Kim of California, Mr. McClintock, Mr. Brady, Mr. Crawford, Mr. Obernolte, and Mr. Perry) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo prohibit the use of Federal financial assistance for a certain high-speed rail development project in the State of California that was subject to a previous cooperative agreement, and for other purposes.1.Short titleThis Act may be cited as the Stop the High-Speed Money Pit Act.2.Prohibition on provision of Federal financial assistance for certain high-speed rail development projectNo Federal financial assistance may be provided to the State of California for a high-speed rail corridor development project that is the same or substantially similar to the project that is the subject of Cooperative Agreement No. FR–HSR–0118–12–01–01 entered into between the California High-Speed Rail Authority and the Federal Railroad Administration. 